Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicants Arguments/Amendments

	The objection to duplication of claims is removed due to the cancellation of claims 2 and 3.
	In regards to the term “viscosity,” the Examiner intended that there was no mention in the instant set of claims.  Although there is mention of viscosity in the specification, that terminology has not been brought into the instant set of claims.  The specific viscosity might be an important factor; however, it has not been added to the claims.  
	The alternative spelling of fermenter/fermentor is acceptable. 
The112 rejection has been overcome by applicant’s response.

103 Rejection
Applicants argue that, “In Yang’s disclosure, multiple seed culturing steps are used before each batch of gellan gum fermentation production.   Such operation could extend the production of cycle time and increase contamination risk, which is exactly the problem solved by present invention.”  

	There is nothing in the current claims which limit the number of activation/seeding steps to just one.  The transitional term used is comprising which means that other seeding steps may be present.  
	Applicants argue that Yang does not teach a continuous fermentation operation.  This is true; however, the continuous nature of such an operation is indeed taught in Simpson.  
	Applicants further argue, “Simpson discloses a method for the production of lipids from gaseous feedstock.  Simpson does not teach or suggest that a certain amount of the fermentation broth from a first fermentation broth is directly used as a seed for the subsequent fermentation batch.”  
	Although Simpson teaches lipid production, Simpson is still relevant because like the primary reference, it involves fermentation.  A continuous/semi-continuous operation like the one taught in Simpson is the type of fermentation operation that can be used to produce desirable products by using multiple fermenters typically in series.  Such an operation lasts longer and has the capacity to produce more products.  Simpson does not teach an appropriate seed amount for the gellan gum; however, this amount is already disclosed by Yang as cited in the rejection.  
	The amendments have further clarified the invention.  Therefore, examiner has amended the rejections to include the new claim limitations.
	The results would not be considered unexpected because continuous/semi-continuous fermentation operations are routinely used and known in order to produce the desired end products.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-9,12-13,15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN101586135) in view of Simpson (US 20160122787).  Yang has been machine translated and the references in rejection will refer to the translated version.

Yang (CN101586135) teaches a high yield process for gellan gum which involves the following in chronological order:  a 1. slant expansion process for the fermenting organism, 2. a shake flask seed liquid culture for the fermenting organism, 3. Seed expansion of the fermenting organism, 4. Microorganism fermentation resulting in the gellan gum production (Abstract). 
The listed steps (1-3) of Yang, which include the slant culture, shake flask culture, and first level seed culture in the abstract represent strain activation (Claims 8,9(1).  The abstract of Yang discusses placing a seed culture into a fermenter (Claims 8,9(2).  Therefore, claims 8-9 (steps 1-2) are taught by Yang.   The top of Page 8 of the translation of Yang details that after the seed inoculum is placed within the fermenter, medium is added which corresponds with step 4 of both claims 8 and 9. The process flows from one activity to the next; therefore a previous operation must end before a subsequent operation can start.  Claim 8(3) describes a process operation in which one operation must completely finish before another process starts; this is the same concept discussed in the abstract of Yang.  Yang teaches taking “seed” out of the previous operation once it has finished and placing it in the following operation.  Yang teaches that the fermentation process can last 40-45 hours in a fermenter.  The bottom of page 7 states that the fermenter should receive a seed inoculum of cells and medium at a level of 5-9%. Pages 5-7 also state that the seed material needs adequate time to be developed before eventual transfer.  Page 7 specifically states that 6-8 hours is required before there is adequate enough seed to transfer to a subsequent fermentation stage.  Therefore, it would make sense to transfer the seed material after 6-8 hours of the previous operation as in instant Claims 8-9,15-18
The fermentation process taught in Yang fails to mention that the gellan gum fermentation process involves a series of connected tanks/fermenters whose combined fermentation processes yield gellan gum.  Yang just uses one fermenter.  However, the claims are merely adding an additional fermenter which would be considered mere duplication of parts. In reHarza, 274 F 2d. 669, 124 USPQ 378 (CCPA 196)…..”the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”  MPEP 2144 VI as in instant Claims 8 and 9
Furthermore, the use of multiple fermenters instead of just one fermenter would have been obvious based on the teachings of Simpson.  Simpson specifically states that a series of directly connected fermenters can be used to successfully carry out fermentation reactions (Page 3[54]).  Paragraph 30 of Simpson states that a portion of fermentation broth can be directly passed from one fermenter to another connecting fermenter.  Paragraph 31 of Simpson states each fermenter can have a permeate bleed which allows for the removal of useful products once the fermentation is complete.  
In Simpson, the fermenters connected in series such as the primary fermenters mentioned in Page 3, paragraph 54 seem to be the same size; there is no indication in the reference that the fermenters are different sizes.  Alternatively, if the original fermenter was duplicated under duplication of parts analysis, the connected fermentation fermenter would be the same size as the first.  Yang states that the transferred seed from the previous operation should be 5-9% of the liquid medium in the fermenter.  Under the assumption that the fermenters are the same size, this would correspond to taking roughly 5-9% of the fermentation broth out of the first fermenter and directly transferring it to an additional fermenter.  Simpson also states that its process can be a completely continuous operation or a semi-continuous operation (Paragraph 135). Where a small amount of seed(in the form of fermentation broth) is transferred over to the next fermentation operation, some remains in the original container as part of the next batch process.  The portion transferred would be part of the as in instant Claims 8-9 (step 3),12-13,15-16
Dependent claims taught by Yang CN101586135	
The last paragraph of Yang details how gellan gum can be separated and purified from the fermentation broth as in instant Claims 19,21
The process taught by Yang is considered a fed batch process because on page 5, middle of the page of the translation, nutrients in the form of water are added to the reactors during the actual fermentation process and the product is harvested only at the end of the reaction.  In fed batch fermentation processes, nutrients can be added during the fermentation process and the harvesting of target product occurs at the end as in instant Claims 20,22
Dependent Claims taught by Simpson 
The Simpson reference teaches a continuous or semi-continuous operation (Paragraph 135) in which fermentation broth is transferred from one fermenter to another during a continuous fermentation process.  When the actual transfer of the fermentation broth starts occurring would be dependent upon when the provided substrate had been broken down to the degree desired by operator or when an adequate amount of fermenting organisms were present and able to proceed into the second stage of fermentation.  Such factors would be dependent upon the amount of microorganisms initially present and desired level of initial substrate breakdown as in instant Claim 15-16.  

.


Conclusion

All claims stand rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025.  The examiner can normally be reached on M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657